Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D EVISION INTERNATIONAL, INC. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) Conn Flanigan 3300 E. 1st Ave., Suite 560 Denver, CO 80206 (303) 894-7971 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 15, 2009 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13D to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. ¨ NOTE : Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d -7(b) for other parties to whom copies are to be sent. (1) The remainder of this cover page shall be filled out for a reporting persons initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but CUSIP No. 359 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Northeast Ventures, Inc., Fai H. Chan, Tong Wan Chan, and Robert Trapp 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b)x 3. SEC USE ONLY 4. SOURCE OF FUNDS: 00 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) ¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION CANADA, HONG KONG 7. SOLE VOTING POWER NUMBER OF SEE ITEM 5 OF ATTACHED SCHEDULE SHARES BENEFICIALLY OWNED 8. SHARED VOTING POWER BY EACH SEE ITEM 5 OF ATTACHED SCHEDULE 9. SOLE DISPOSITIVE POWER REPORTING PERSON WITH SEE ITEM 5 OF ATTACHED SCHEDULE 10. SHARED DISPOSITIVE POWER SEE ITEM 5 OF ATTACHED SCHEDULE 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON SEE ITEM 5 OF ATTACHED SCHEDULE 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) SEE ITEM 5 OF ATTACHED SCHEDULE 14. TYPE OF REPORTING PERSON NORTHEAST VENTURES, INC. IS CO, MESSRS. FAI CHAN, TONG WAN CHAN, AND ROBERT TRAPP ARE IN -3- ITEM 1. SECURITY AND ISSUER This statement relates to the common stock, $.01 par value (the "Common Stock") of eVision International, Inc. (the "Issuer"). The name and address of the principal executive offices of the Issuer are: eVision International, Inc. 3300 E. 1 st Ave., Suite 560 Denver, CO 80206 ITEM 2. IDENTITY AND BACKGROUND The reporting persons are Northeast Ventures, Inc., and its Directors, Fai H. Chan, Tong Wan Chan, and Robert Trapp. I. (a) Northeast Ventures, Inc. (b) The principal office address of Northeast Ventures, Inc. is 1600-609 Granville, Vancouver, BC, Canada, V7Y 1C3. (c) The principal business of Northeast Ventures, Inc. is investment. (d) During the last five years, Northeast Ventures, Inc. has not been convicted in acriminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, Northeast Ventures, Inc. has not been a party to a civil proceeding or administrative body of competent jurisdiction required to be reported hereunder. (f) Northeast Ventures, Inc. is a Canadian corporation. II. (a) Fai H. Chan, Director of Northeast Ventures, Inc. (b) The principal office address of Fai H. Chan is 505 Island Place Tower, 510 Kings Road, Northpoint, Hong Kong. (c) The principal occupation of Fai Chan is Director of Xpress Credit, Ltd. (d) During the last five years, Fai Chan has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, Fai Chan has not been a party to a civil proceeding or administrative body of competent jurisdiction required to be reported hereunder. (f) Fai Chan is a citizen of Hong Kong. III. (a) Tong Wan Chan, Director of Northeast Ventures, Inc. (b) The principal office address of Tong Wan Chan is 505 Island Place Tower, 510 Kings Road, Northpoint, Hong Kong. (c) The principal occupation of Tong Wan Chan is Managing Director of Xpress Credit, Ltd., (d) During the last five years, Tong Wan Chan has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). -4- (e) During the last five years, Tong Wan Chan has not been a party to a civil proceeding or administrative body of competent jurisdiction required to be reported hereunder. (f) Tong Wan Chan is a citizen of Hong Kong. IV. (a) Robert Trapp, Director of Northeast Ventures, Inc. (b) The principal office address of Robert Trapp is 1281 Alberni St., Vancouver, BC, Canada, V7A 4V4. (c) The principal occupation of Robert Trapp is Director of eVision International, Inc. (d) During the last five years, Robert Trapp has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, Robert Trapp has not been a party to a civil proceeding or administrative body of competent jurisdiction required to be reported hereunder. (f) Robert Trapp is a Canadian citizen. ITEM 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION On May 15, 2009, Northeast Ventures, Inc. agreed to purchase 680,000,000 shares of eVision International, Inc. from Fai H. Chan. The purchase price is $680,000, or $0.001 per share. Northeast Ventures, inc. will pay $140,630 in cash for 140,630,000 shares and sign a promissory note for the remaining $539,370. The amount due under the promissory note will be due on May 15, 2014, and accrue interest as 6% annually. Mr. Chan will retain a security interest in the 539,370,000 shares subject to the promissory note. ITEM 4. PURPOSE OF TRANSACTION The purpose of this transaction between the Issuer and Northeast Ventures, Inc. was to acquire a controlling interest in eVision International, Inc. Northeast Ventures, Inc.: (a) does not have any plans to acquire additional securities of the Issuer or dispose of securities of the Issuer; (b) does not have any plans or proposals for any extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the Issuer or any of its subsidiaries; (c) does not have any plans to sell or transfer a material amount of assets of the Issuer or any of its subsidiaries; (d) does not plan to appoint members to the Issuers Board of Directors; (e) does not plan to increase authorized capital; (f) does not have any plans or proposals for any other material change in the Issuers business or corporate structure; -5- (g) does not plan to change the name of the entity; (h) does not plan to cause a class of securities to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; (i) does not have any plans or proposals for a class of equity securities of the Issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Act; or (j) does not have any plans or proposals for any action similar to any of those enumerated above. ITEM 5. INTEREST IN SECURITIES OF THE ISSUER (a) Northeast Ventures, Inc. Pursuant to the reported transaction Northeast Ventures, Inc. will receive 680,000,000 common shares of the Issuer, which will constitute approximately 78.6% of the outstanding common chares of the Issuer. Tong Wan Chan, Robert Trapp, and Fai H. Chan are directors of Northeast Ventures, Inc. and therefore may be considered beneficial owners of the shares detailed here in Item 5. Fai H. Chan also has indirect voting power in an additional 71,930,880 shares of eVision International, Inc. that is owned by entities he controls. There are no transactions in the class of securities reported on that were effected during the past sixty day or since the most recent filing on Schedule 13D, whichever is less, by Northeast Ventures, Inc., Robert Trapp, Tong Wan Chan, or Fai H. Chan. No other person is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of the shares detailed here in Item 5. ITEM 6. CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER There are no contracts, arrangements, understandings or relationships (legal or otherwise) among the persons named in Item 2 and between such persons and any person with respect to any securities of the Issuer, including but not limited to transfer or voting of any of the securities, finder's fees, joint ventures, loan or option arrangements, puts or calls, guarantees of profits, division of profits or loss, or the giving or withholding of proxies, naming the persons with whom such contracts, arrangements, understandings or relationships have been entered into. Include such information for any of the securities that are pledged or otherwise subject to a contingency the occurrence of which would give another person voting power or investment power over such securities except that disclosure of standard default and similar provisions in loan agreements need not be included. -6- ITEM 7. MATERIAL TO BE FILED AS EXHIBITS (a) Agreement to File one Statement on Schedule 13D. (b) Sale and Purchase Agreement dated May 15, 2009. (c) Promissory Note dated May 15, 2009. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, we certify that the information set forth in this statement is true, complete and correct. Dated: June 5, 2009 /s/ Northeast Ventures, Inc. Northeast Ventures, Inc. /s/ Fai H. Chan Fai H. Chan /s/ Tong Wan Chan Fai H. Chan /s/ Robert Trapp Robert Trapp -7- Exhibit 7(a) Agreement to File One Statement on Schedule 13D Pursuant to Rule 13d-1(k)(1)(iii) of the Securities Exchange Act of 1934, as amended, the under signed agree that the Schedule 13D to which this Exhibit is attached is filed on behalf of each of the undersigned. Dated: June 5, 2009 /s/ Northeast Ventures, Inc. Northeast Ventures, Inc. /s/ Fai H. Chan Fai H. Chan /s/ Tong Wan Chan Fai H. Chan /s/ Robert Trapp Robert Trapp
